Citation Nr: 0006377	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-14 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for lumbosacral strain and 
spondylolysis, L5, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993.  His appeal comes before the Board of Veterans' 
Appeals (Board) from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The veteran was scheduled for a hearing before a member of 
the Board sitting in Roanoke, Virginia.  However, he did not 
report for the hearing. Given that no request for a 
postponement, showing of good cause for failure to appear, or 
proper request for a new hearing is of record, appellate 
review of the case can now proceed as though the request for 
a hearing had been withdrawn.  38 C.F.R. § 20.704 (1999).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran was involved in a motor vehicle accident in 
October 1994 which resulted in fracture of the T8 vertebrae, 
severe injury to the spinal cord, and paralysis from T10 
down.

3.  The veteran's lumbosacral strain and spondylolysis, L5, 
is not able to be rated because of the veteran's nonservice-
connected paralysis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
lumbosacral strain and spondylolysis, L5, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that although he was rendered a 
paraplegic after an automobile accident in October 1994, he 
still has symptomatology associated with his service-
connected low back disorder which has worsened and which 
should result in a higher disability evaluation.  Considering 
the veteran's contention in this case, the Board finds his 
claim plausible and capable of substantiation; therefore, it 
is well grounded within the meaning of 38 C.F.R. § 5107(a) 
(West 1991).  See Caffrey v. Brown, 6 Vet. App. 337, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is further satisfied that the RO has developed all 
relevant evidence necessary for an equitable disposition of 
this appeal, and no further assistance to the veteran is 
required pursuant to 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned evaluation is based, as far as practicable, on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

Service connection for lumbosacral strain and spondylolysis, 
L5 was established by the RO in a February 1994 rating 
decision and assigned a 10 percent evaluation under 
Diagnostic Code (DC) 5295.  DC 5295 provides that a 10 
percent evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position.  A 40 percent evaluation is warranted 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.72, DC 
5295.

During a VA examination in December 1993, the veteran 
complained of having low back pain.  He told the examiner 
that he injured his low back in October 1992 when he jumped 
off of a bulldozer.  The examiner reported that the veteran's 
low back pain was occasional and mild.  On examination, the 
veteran's back had no deformity and no muscle spasm.  Range 
of motion in his back was only limited on backward extension 
to 25/35 degrees.  Deep tendon reflexes were present. There 
were no motor or sensory deficits.  Gait was normal and 
posture was described as erect.  An X-ray of the lumbar spine 
taken at that time showed spondylolysis of the L5 vertebrae.  
Alignment was normal and disc spaces were well maintained.  
There was spina bifida occulta; alignment of the vertebrae 
was normal and disc spaces were well-maintained.  The 
examiner's impression was spondylolysis of the L5 vertebrae.

The veteran was involved with an automobile accident in 
October 1994 which resulted in paralysis.  During VA 
hospitalization between October 1994 and January 1995, it was 
noted that the veteran suffered a compression fracture of T8 
causing paraplegia from about the level of T10 down.  

Several private medical records dated between March 1995 and 
March 1996 showed continued treatment for the residuals of 
the veteran's October 1994 accident.  In March 1995, it was 
noted that the veteran continued to wear a back brace and was 
wheelchair-bound.  At that time, the veteran reported that he 
had no normal sensation in the lower extremities or below the 
mid-thoracic area.  He did, however, note that he had a warm 
or burning, searing sensation in the legs.  He also indicated 
that he did not think that he had any voluntary movement with 
one possible exception of his family noting that he moved his 
foot a bit.  He also reported some spasm in the lower 
extremities though it seemed minimal and mainly occurred when 
the veteran laid down at night.  Examination of the back was 
notable for a kyphotic deformity in the mid-thoracic region.  
The back was relatively non-tender.  Based on additional 
examination, the examiner concluded that while he suspected 
that the veteran had a complete lesion, the veteran did have 
some vague sensation and perhaps a little more bladder 
control than expected for a complete lesion.  He was also 
impressed that the veteran has less spasm than he would 
expect for a complete lesion in five months.  An MRI 
reportedly showed a significant degree of kyphosis as well as 
significant bony fragments within the canal. 

In April 1995, the veteran complained of a lot of back pain.  
Decompression, fixation and fusion surgery was anticipated at 
that time due to instability at the T8 fracture level.  The 
veteran continued to complain of back pain in June 1995, and 
underwent a costotransversectomy, anterior and posterior 
fusion and posterior fixation of the T8 fracture later in 
June 1995.  The examiner indicated that the main reason for 
the surgery was to stabilize the fracture site to improve the 
veteran's functional ability over the long run although the 
likelihood of any spinal cord recovery was described as slim 
to none.  At the time of the first postoperative visit in 
August 1995, the veteran reported that he had no back pain 
other than some occasional muscle tiredness and soreness in 
the upper back which was relieved by reclining.  He noted 
that he had had resolution of his back pain which he had been 
having preoperatively.  He also reported having some symptoms 
associated with his lower extremities.  Examination revealed 
no spasm in the thoracic muscles.  There was clonus at both 
ankles and there was hyperreflexia in the lower extremities.  
There was spasm initiated with most movements in the lower 
extremities.  There was some gross sensation and perhaps some 
proprioception in the right great toe.  There was no pin or 
vibration sense. 

In October 1995, the veteran denied any significant back 
discomfort and continued to wear his brace while he was up.  
He was taking no pain medication.  His major complaint was 
discomfort in the legs including a burning, tingling 
sensation and increased spasm.  Following examination, the 
examiner noted that the veteran was having some increased 
spasm in the lower extremities as well as neurogenic pain in 
the legs.  He noted that it was unclear whether this was all 
phantom pain, although he suspected that the veteran may have 
had some cord function producing some of the neurogenic 
discomfort.  In December 1995, he veteran was noted to 
continue to have increase sensitivity in his abdomen, back 
and lower extremities.  In March 1996, the veteran reported 
minimal back pain and it was noted again that his 
preoperative back pain had resolved.  He was noted to be 
progressing nicely in therapy and long leg braces were 
considered to begin working with ambulation.  He continued to 
report burning and spasm in the lower extremities.  Physical 
examination revealed a well-healed incision and a non-tender 
back.  Sensory level was in the lower thoracic region.  
Marked increased tone in the lower extremities and clonus at 
the ankles was noted.  Range of motion of the joints was 
described as good.

The veteran was examined by VA in July 1997.  At that time, 
examination of the veteran's spine revealed very marked 
kyphosis and a well-healed surgical scar, T3 to T12.  There 
was no range of motion of the spine reported.  Cerebellum 
examination revealed no gait.  There was some sensation 
reported at T10.  

In connection with this appeal, the veteran was afforded a VA 
examination in September 1997.  A that time, the veteran 
claimed that he began experiencing some left leg paresthesia 
in February and March 1994, prior to the motor vehicle 
accident.  He reported that he went to a private physician at 
that time and that x-rays were essentially negative.  The 
veteran also reported that he was, at the time of the 
examination, able to ambulate with leg braces and walker, but 
for the most part, was confined to a wheelchair.  He 
complained of sharp, burning pain in the paraspinous muscles 
and was noted to be paralyzed from T8 down.  The examiner 
also said that the examination was very limited because the 
veteran did not bring his leg braces.  However, he noted that 
neurologically, the veteran had paresthesia from T8 to the 
quadriceps group.  From the quadriceps muscles down, he had 
minimal sensation and only with very deep palpation.  The 
examiner stated that range of motions were not able to be 
accomplished because of the paraplegia.  The examiner 
diagnosed paraplegia from T8 down, paresthesia from dermatome 
T8 down secondary to a motor vehicle accident in October 
1994.  The examiner stated that "[e]ven though the patient 
is 10 percent service connected for back strain, this is 
completely over-ridden by the subsequent paralysis that 
occurred one year after the patient was discharged from the 
military."

In light of the veteran's intercurrent thoracic spine injury 
and resulting paralysis, the Board must find against the 
assignment of a higher rating for lumbosacral strain under DC 
5295.  The Board notes that the most recent VA examiner has 
indicated that any symptomatology due to the veteran's 
service-connected lumbar spine disability has been completely 
overridden by the fact that the veteran has paralysis from 
T10 down.  The Board is cognizant that the veteran has 
reported that he still has some sensation below his T8 
vertebrae, and has voiced some complaints regarding the 
adequacy of the September 1997 VA examination.  However, the 
Board has reviewed the examination report along with the 
other evidence of record and can find no basis for another 
examination at this time.  The VA examiner indicated that he 
was unable to conduct certain testing due to the veteran's 
paralysis.  As the veteran remains paralyzed from T10 down, 
and as the examiner indicated that any service-connected 
disability has been essentially obliterated by the veteran's 
post-service injury, the Board does not find that another 
examination is in order.  There is no competent medical 
evidence that contradicts the VA examiner's findings, or 
which indicates that the veteran meets the criteria for a 
higher evaluation.  In fact, as noted above, the veteran's 
current spasm, back pain, and loss of spinal motion have been 
attributed to his October 1994 fracture at T8.  Any mild and 
occasional back pain due to the veteran's service-connected 
lumbar spine disability noted prior to October 1994 is 
clearly contemplated by the current 10 percent evaluation.  
In this regard, the only available post-service evidence 
dated prior to this accident, the December 1993 VA 
examination, shows only a complaint of occasional and mild 
low back pain with the only significant clinical objective 
finding that of limited extension backwards of 25/35 degrees.  
There is no evidence dated prior to October 1994 of lumbar 
spine spasm or more than slight limitation of motion of the 
lumbar spine.  Further there is no evidence dated after 
October 1994, which shows any treatment for the veteran's 
service-connected lumbar spine disability.  All of the 
treatment since October 1994 has been confined to the 
veteran's post-service injury. Although the veteran has no 
recorded ranges of motion of the lumbar back subsequent to 
the paralysis in October 1994, the examiner in September 1997 
reported that such measurements could not be recorded in 
light of the veteran's paralysis.  Although the veteran 
obviously has limited range of motion in his lumbosacral 
back, the clinical record reflects that this limitation is 
not the result of his service-connected lumbosacral strain.  
Moreover, while the veteran has claimed that he had 
paresthesia in the lower extremities prior to the October 
1994 accident and that he was told by an unnamed medical 
professional also before the accident that he had T8 and T9 
cracks which were approximately two years old, he has 
presented no medical evidence to substantiate either 
assertion.  The Board finds that the preponderance of the 
evidence is against the claim of an increase for the 
veteran's service-connected lumbar spine disability.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. § Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher disability evaluation under any other codes which 
contemplate disability of the back or lower extremities.  
Further, the Board has considered the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, but the clinical findings are not 
reflective of additional disability due to pain or weakened 
movement associated with the service-connected disability at 
issue.  Moreover, the record does not present an approximate 
balance of positive and negative evidence with respect to an 
evaluation in excess of 10 percent as to permit application 
of the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b).



ORDER

A rating in excess of 10 percent for lumbosacral strain and 
spondylolysis, L5, is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

